poe . ve ae. WOE
Case 1:16-cr-00148-AJN Document 427 Filed 02/04/20 Page 1of1 7

} ‘

crowellr@moring 1 FEB 2920.- |

2 1
590 Madison Avenue, 20th Floor, New York, NY 10022-2524 w p212 223-4000 w= f212. 223-4134... i |
ty

i
:

 

t

 

[Beene oe

The status conference in this matteris. (eee
hereby ADJOURNED to May 21, 2020 at

Glen Garrett McGorty 3:00 p.m.
(212) 895-4246 mee:
GMcGorty@crowell.com

 

 

 

 

February 4, 2020
4, S / Ard
BY ELECTRONIC MAIL/ECF
SO D,
Honorable Alison J. Nathan \ if
United States District Court
Southern District of New York HON. ALISON J. NATHAN
40 Foley Square UNITED STATES DISTRICT JUDGE

New York, NY 10007
Re: United States v. Elijah Ellis, $1 16 Cr. 148 (AJN)

Dear Judge Nathan:

As the Court is aware, there is a conference on the Amended VOSR Petition in the above-
referenced matter scheduled for Friday, February 7, 2020. I write to respectfully request an adjournment
of that conference until mid-May 2020.

I am pleased to report to Your Honor that our client, Elijah Ellis, has been reporting and
complying with his supervised release conditions, as confirmed by United States Probation Officer Jason
Lerman. Mr. Ellis still has a pending municipal matter before the City Court of the City of Mount Vernon
in Westchester County, but the complainants continue to not show up, and local defense counsel believes
the charges will ultimately be dismissed. It appears this could take a number of additional months to
resolve, and Mr. Ellis continues to deny the conduct at issue.

In light of Mr. Ellis’ continued compliance and to allow a disposition of the municipal matter, we
respectfully request that the Court adjourn the status conference until a date and time convenient for the
Court in mid-May 2020. The Government and Officer Lerman concur with this proposal and consent to
the adjournment. Should the Court require any additional information, please contact the undersigned at
Your Honor’s convenience.

Respectfully submitted,
_/s/
Glen G. McGorty

ce: VIA ELECTRONIC MAIL/ECF

AUSA Jason Richman/Margaret Graham
USPO Jason Lerman

Crowell & Moring LLP = www.crowell.com = Washington, DC = New York m San Francisco # Los Angeles = Orange County = Anchorage w London m Brussels

 

 
